Citation Nr: 0711014	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-25 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from July 1964 to January 
1965, and from June 1965 to February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which increased the veteran's disability rating for service-
connected bilateral hearing loss to 30 percent, effective 
July 2004.  

In September 2006, the veteran and his spouse testified 
before the undersigned Veterans Law Judge at a Travel Board 
hearing at the RO.  A transcript of the hearing is associated 
with the claims file.  

At the September 2006 Travel Board hearing, the veteran, 
through his representative, requested an extra-schedular 
rating for his service-connected bilateral hearing loss.  
Although this issue is intertwined with the schedular 
evaluation of the veteran's service-connected bilateral 
hearing loss disability, extra-schedular consideration has 
not been properly developed by the RO and is not properly 
before the Board for appellate review.  Therefore, the issue 
of entitlement to an extra-schedular rating for service-
connected bilateral hearing loss is referred to the RO for 
appropriate development.  


FINDING OF FACT

The competent and probative evidence of record demonstrates 
that a September 2006 VA audiological examination showed pure 
tone thresholds in four frequencies from 1000 to 4000 hertz 
(Hz) that averaged 100 decibels in the veteran's left ear, 
with speech recognition of 8 percent, corresponding to Level 
X hearing under 
Table VI-A of the Rating Schedule.  Pure tone thresholds in 
the veteran's right ear averaged 65 decibels, with speech 
recognition of 80 percent, corresponding to 
Level V hearing under Table VI-A of the Rating Schedule.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the Board 
concludes that the schedular criteria for an evaluation of 40 
percent, but no higher, have been met for service-connected 
bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.385, 4.85-4.87, Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In October 2002 and August 2003, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, including medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it was his responsibility to 
send medical records showing his service-connected disability 
had increased in severity, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also advised that he should send information 
describing any additional evidence or the evidence itself, 
including any medical reports he has.  This effectively 
informed him that he should provide any evidence in his 
possession that pertains to his claim.  

The Board finds that the content of the October 2002 and 
August 2003 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a June 2005 SOC provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Finally, the Board notes the RO sent the veteran a letter in 
August 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran asserts a disability rating greater than 30 
percent is warranted for service-connected bilateral hearing 
loss because that rating does not adequately represent the 
functional impairment he suffers.  Specifically, he asserts 
that his bilateral hearing loss affects his ability to secure 
financially suitable employment and requires he take lip 
reading and sign language classes.  The veteran's statements 
regarding his service-connected bilateral hearing loss have 
been duly noted by the Board.  With respect to the veteran's 
employment and need for additional training as it relates to 
his service-connected hearing loss, the Board notes the 
August 2006 Travel Board hearing transcript reflects the 
veteran's representative indicated he was assisting the 
veteran in seeking vocational rehabilitation from VA and, as 
noted above, the issue of entitlement to an extra-schedular 
rating is referred to the RO for appropriate development.  
With respect to the veteran's disability evaluation for 
service-connected bilateral hearing loss, the Board notes 
that disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 20 
(1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies at 1000, 2000, 3000, and 4000 Hz.  The 
Rating Schedule establishes eleven different auditory acuity 
levels, designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  In 
situations where service connection has been granted for 
defective hearing involving one ear, and the veteran does not 
have total deafness in both ears, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at Level X or XI.  See 38 C.F.R. §§ 4.85-
4.87, Table VII, DC 6100.  

The Board observes that summary information accompanying the 
rating criteria for evaluating audiologic disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," they do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hz.  Id.  

The most reliable, probative, and recent audiological 
examination, conducted by VA in September 2006, indicates 
there was an average pure tone threshold in the veteran's 
right ear of 65 decibels, with speech recognition of 80 
percent, and an average of 100 decibels, with speech 
recognition of 8 percent, in the left ear.  Evaluating these 
test scores using Table VI shows that the veteran's hearing 
acuity is at Level IV in his right ear and Level XI in his 
left ear, which results in a 30 percent evaluation under 
Diagnostic Code 6100.  

The Board notes that audiological examinations conducted by 
VA in May 2006 and July 2004 are included in the claims file.  
Evaluating the reported test scores using Table VI shows the 
veteran's hearing acuity at the May 2006 examination was at 
Level III in his right ear and Level X in his left ear, which 
results in a 20 percent evaluation.  Evaluating the July 2004 
test scores shows the veteran's hearing acuity was at Level 
II in his right ear and Level VIII in his left ear, which 
results in a 10 percent evaluation under DC 6100.  Therefore, 
the May 2006 and July 2004 VA audiological examinations do 
not assist the veteran in obtaining a disability rating 
greater than 30 percent.  

The Board also notes that audiological examinations conducted 
by a private audiologist in November 2005 and April 2004 are 
included in the claims file.  However, the private 
audiological examinations are ascribed lessened probative 
value because, while the private examiner provided the pure 
tone threshold for each frequency bilaterally, it does not 
appear that the Maryland CNC controlled speech discrimination 
test was conducted, which is required by the rating criteria 
to evaluate the veteran's service-connected hearing 
impairment.  See 38 C.F.R. § 4.85.  Therefore, the Board 
finds this evidence is insufficient to rate the veteran's 
hearing impairment because it does not contain all necessary 
information.  

The Board has also considered the veteran's service-connected 
bilateral hearing loss under 38 C.F.R. § 4.86, for 
exceptional patterns of hearing impairment.  In this regard, 
the Board notes the September 2006 VA audiological 
examination report reflects that the pure tone threshold of 
the four specified frequencies in the veteran's right ear 
were 55 decibels or more.  With respect to his left ear, the 
Board notes the September 2006 VA audiological examination 
reflects that no response was given at the 2000, 3000, and 
4000 frequencies.  After careful review of the record, the 
Board notes that the pure tone thresholds in the veteran's 
left ear have consistently been shown to be 55 decibels or 
more.  The evidence also shows that the hearing impairment in 
his left ear is worse than in his right ear. 

The Board finds, giving the benefit of the doubt to the 
veteran, that the pure tone threshold of the four specified 
frequencies in the left ear were 55 decibels or more at the 
September 2006 VA audiological examination.  When this is 
present, a determination will be made as to the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  See id.  
Using Table VI-A, the Roman numeral designation for hearing 
impairment of the right ear is Roman numeral V and the Roman 
numeral designation for the left ear is X, which results in a 
40 percent disability rating under Table VII.  

Therefore, based on the foregoing and in light of the 
applicable regulations, the Board finds that the application 
of Table VI-A to the September 2006 VA audiological 
examination is more advantageous to the veteran, and that a 
40 percent disability rating is warranted for his service-
connected bilateral hearing loss disability.  A disability 
rating greater than 40 percent is not warranted, however, 
because the pertinent evidence of record does not reflect 
that level of disability.  In order to be assigned a higher 
disability rating, the veteran would have to have Level VI 
hearing in his right, better ear, and none of the pertinent 
examination findings reflect that level of disability.  Thus, 
applying the reasonable-doubt doctrine, the Board finds that 
the veteran is entitled to a 40 percent disability rating.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to an evaluation of 40 percent for service-
connected bilateral hearing loss is granted, subject to the 
statutes and regulations pertaining to the payment of 
monetary benefits.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


